Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	The term "close to" in claim 3 is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, the term “close to” renders claim 3 indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. 2012-171703 (hereinafter “JP’703”) in view of U.S. Patent No. 2,974,697 (Elmendor et al.) (hereinafter “Elmendor”).  A machine translation of JP’703 is included with this Office action.
Regarding claim 1, Figs. 1-3 of JP’703 show a sheet medium flattening device (Fig. 2), comprising:
a support frame (“printing apparatus” in numbered paragraph [0018] of the machine translation), wherein a first passage plate (17) and a second passage plate (16) are arranged on the support frame (“printing apparatus” in numbered paragraph [0018]), and a gap between the first passage plate (17) and the second passage plate (16) is a conveying passage; and
a conveying wheel set (11 and 18) arranged in the conveying passage and configured to drive a sheet medium (P) to be conveyed inside the conveying passage;

extend into the conveying passage and push the sheet medium (P), to flatten the sheet medium (P) by cooperation between the flattening block (14) and the second passage plate when the sheet medium is being conveyed; and 
withdrawal from the conveying passage after the sheet medium has completely passed by the flattening block (14).  JP’703 teaches most of the limitations of claim 1 including the first and second passage plates (17 and 16), but does not show that the first passage plate (17) is provided with a through hole or that the second passage plate (16) is provided with a groove at a position corresponding to the through hole, as claimed. Also, JP’703 does not show the sheet medium between the flattening block (14) and a groove, as claimed. 
Elmendor solves the same problem as that of JP’703 by pressing on a conveyed sheet with a flattening block (24).  Elmendor shows that it is well-known in the art to provide a first passage plate (including 21) with a through hole (Fig. 2), and a second passage plate (including 25) with a groove (27) at a position corresponding to the through hole (Fig. 2), for the purpose of pushing the conveyed sheet into the groove (27) via the flattening block (24) to make the sheet pliable and able to be flattened out.  See, e.g., column 1, lines 16-17 and column 4, lines 55-60.  Because both Elmendor and JP’703 both teach flattening block arrangements for pressing on conveyed sheets, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the flattening block and groove arrangement of JP’703 to achieve the predictable result of pressing on conveyed sheets.  Providing the apparatus of JP’703 with a flattening block and groove arrangement, in a manner as taught by Elmendor, results in a flattening block configured to be controlled by a driving mechanism to: extend into a conveying passage and push a sheet medium into a groove, to flatten the sheet medium by cooperation between the flattening block and the groove when the sheet medium is being conveyed, as claimed. 
Regarding claim 2, Figs. 1-3 of JP’703 show that the conveying wheel set (including 11 and 18) comprises a first conveying wheel set (18), the first conveying wheel set (18) comprises a driving wheel (18A) which is arranged on the first passage plate or the support frame (“printing apparatus” in numbered paragraph [0018]) and is rotatable around its own axis, and a driven wheel (18B) which is arranged on the second passage plate or the support frame (“printing apparatus” in numbered paragraph [0018]) and is rotatable around its own axis; the axis of the driving wheel (18A) is parallel with the axis of the driven wheel (18B), the driving wheel (18A) and the driven wheel (18B) extend into the conveying passage, and wheel faces of the driving wheel (18A) and the driven wheel (18B) are abutting against each other; the driving wheel (18A) is driven by a first motor (12), and in a rotating process, the driving wheel (18A) is configured to drive the driven wheel (18B) to rotate reversely to convey the sheet medium (P) clamped between the driving wheel (18A) and the driven wheel (18B) along the conveying passage.
JP’703 shows that the flattening block (14) is located at a position upstream of the first conveying wheel set (18) in a conveying direction of the sheet medium (P) and close to the first conveying wheel set (18).
Regarding claim 19, Fig. 2 of Elmendor show that an end surface of a top end, configured to cooperate with the groove (27), of the flattening block (24) is an arc surface and shows a curvature radius R of the arc surface, but does not explicitly state that the range of the curvature radius R of the arc surface is 0 mm to 6 mm, as claimed.  In other words, JP’703 in view of Elmendor teaches the claimed invention, except for the specific claimed curvature radius range.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to make the curvature radius range between 0 and 6 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One having ordinary skill in the art would have been motivated to make the curvature radius range between 0 and 6 mm on the flattening block, e.g., to provide the proper amount of friction between the flattening block and conveyed sheet media to allow the first and second passage plates of JP’703 to remove curvature from such conveyed sheet media as shown in Fig. 2 of JP’703.
Regarding claim 8, JP’703 shows a first plane that is a plane where an axis of the first driving wheel (18A) and the axis of the driven wheel (18B) lie, but does not show the specifically claimed range of a distance d2 between a circle center of the arc surface and the first plane.  With regard to the value range of the distance d2 between the circle 
Regarding claim 9, Figs. 1-3 of JP’703 show that the conveying wheel set (including 11 and 18) further comprises a second conveying wheel set (11), the second conveying wheel set (11) has the same structure with the first conveying wheel set (18), and the second conveying wheel set (11) is located upstream of the first conveying wheel set (18) in the conveying direction of the sheet medium (P); and a distance between the second conveying wheel set (11) and the first conveying wheel set (18) is smaller than a length of the sheet medium (P) in the conveying direction.
5.	Claims 4, 6, 10-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP’703 in view of Elmendor, as applied to claims 1-3, 8 and 9 above, and further in view of U.S. Patent Application Publication No. 2006/0209589 (Smith) (hereinafter “Smith”).  With regard to claim 4, Figs. 1-3 of JP’703 show a control unit (30), and a sensor (19) located downstream of the first conveying wheel set (18) in the conveying direction of the sheet medium (P), the sensor (19) is configured to detect whether the sheet medium (P) is located in the conveying passage at a position corresponding to the sensor (19); and
Elmendor); and
in a case that the detection result of the sensor (19) is NO, the control unit (30) is configured to control the driving mechanism (15) to move, to allow the flattening block to withdraw from the conveying passage.  JP’703 in view of Elmendor teaches all of the limitations of claim 4, except for the sensor (19) being arranged on the first passage plate and/or the second passage plate, as claimed.
Smith shows that it is common in the art to provide a sensor (80) on a first passage plate (20) and a second passage plate (22) for the purpose of allowing the sensor to be out of the way of a conveying passage while detecting sheets conveyed in the conveying passage.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the first and second passage plates of JP’703 with the sensor (19), for the purpose of allowing the sensor (19) to be out of the way of the conveying passage while detecting sheets conveyed in the conveying passage, as taught by Smith.
Regarding claim 6, Figs. 1-3 of JP’703 show a sensor (19) and a first plane that is a plane where the axis of the driving wheel (18A) and the axis of the driven wheel (18B) lie, but JP’703, Elmendor and Smith do not show a value range of a distance d1 between an effective detecting point of the sensor (19) and the first plane is:  0 mm<d1<15 mm, as claimed.  It would have been an obvious matter of design choice to 
Regarding claims 10-13, 15 and 17-18, Smith shows that it is common in the art to utilize a sheet medium flattening device in a financial self-service equipment (bill validator), wherein the financial self-service equipment (bill validator) has an outlet/inlet (inlet between 20 and 22 in Fig. 7), and comprises a sheet medium storage device (storage location in numbered paragraph [0039] of Smith) and a sheet medium conveying passage (Fig. 1) connecting the outlet/inlet (inlet between 20 and 22 in Fig. 7) with the sheet medium storage device (storage location in numbered paragraph [0039]) for the purpose of validating bills.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to utilize the sheet medium flattening device of any of the claims 1-4 in the sheet medium conveying passage of financial self-service equipment, because Smith teaches that it is common in the art to utilize such a flattening device in financial self-service equipment. 
6.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP’703 in view of Elmendor, and Smith as applied to claim 4 above, and further in view of U.S. Patent No. 7,520,505 (Thomas et al.) (hereinafter “Thomas”).  With regard to claim 5, as best understood, Fig. 2 of Elmendorf shows a sliding slot is provided in a JP’703 also shows a driving mechanism (15).  However, JP’703, Elmendor and Smith do not show a driving mechanism comprising a second motor, an output shaft, and a driving gear, as claimed.  Also, JP’703, Elmendor and Smith do not show that the flattening block has toothed grooves, as claimed.
Thomas shows that it is well-known in the art to provide a sheet handling apparatus with driving mechanism (Fig. 1) comprising a second motor (M2), an output shaft (unnumbered shaft in Fig. 1) of the second motor (M2) is provided with a driving gear (56A), a flattening block (54A) is provided with toothed grooves configured to mesh with the driving gear (56A); and the second motor (M2) is configured to allow the flattening block (54A) to move through the driving gear (56A), to extend into or withdraw from a conveying passage.  Because both JP’703 and Thomas teach drive mechanism arrangements that move flattening blocks up and down, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the drive mechanism arrangement with a gear and grooves, as taught by Thomas, for the driving mechanism arrangement of JP’703 to achieve the predictable result of moving a flattening block up and down.
Regarding claim 14, Smith shows that it is common in the art to utilize a sheet medium flattening device in a financial self-service equipment (bill validator), wherein the financial self-service equipment (bill validator) has an outlet/inlet (inlet between 20 and 22 in Fig. 7), and comprises a sheet medium storage device (storage location in numbered paragraph [0039] of Smith) and a sheet medium conveying passage (Fig. 1) Smith teaches that it is common in the art to utilize such a device in financial self-service equipment. 
Response to Arguments
7.	 Applicant’s arguments with respect to claims 1-6, 8-15 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3658